MEMORANDUM **
Christopher Eastman Brown, a former federal prisoner, appeals pro se from the district court’s order denying his petition for a writ of error coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see United States v. *698Riedl, 496 F.3d 1003, 1005 (9th Cir.2007), and we affirm.
Brown contends that his conviction for violating 21 U.S.C. § 841(a) is invalid because the Attorney General has not promulgated any regulations to implement the statute. This contention lacks merit. See generally United States v. Kwan, 407 F.3d 1005, 1011 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.